Name: Commission Regulation (EEC) No 2680/93 of 30 September 1993 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 93 No L 245/39Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2680/93 of 30 September 1993 fixing the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the third subparagraph of Article 13 (4) thereof, Whereas, under the terms of Article 4 of Commission Regulation (EEC) No 1619/93 (% the refund may be varied on the basis of the destination ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (% are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 f) ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 990/93 (8) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas, pursuant to the abovementioned provisions, the refunds should be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 3630/91 (4), provides that calculation of the export refund must take account of, in particular, the averages of the refunds granted and the levies calculated on the most commonly used basic cereals, adjusted on the basis of the threshold price in force during the current month ; whereas that calculation must also take account of the cereal products content ; whereas, therefore, in the interest of simplification, compound feedingstuffs should be placed in categories and the refund for each category should be fixed on the basis of the quantity of cereal products content for the category concerned ; whereas, furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EEC) No 1619/93 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 October 1993. Whereas, however, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feeding ­ stuffs as between the Community and world markets, allo ­ wing more accurate account to be taken of the commer ­ cial conditions under which such products are exported ; (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. O OJ No L 246, 30. 9 . 1969, p. 11 . (0 OJ No L 155, 26. 6 . 1993, p. 24. ( «) OJ No L 387, 31 . 12. 1992, p. 1 . o OJ No L 108 , 1 . 5 . 1993, p. 106. M OJ No L 102, 28 . 4. 1993, p. 14.(4) OJ No L 344, 14. 12. 1991 , p . 40 . No L 245/40 Official Journal of the European Communities 1 . 10. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEICHEN Member of the Commission 1 . 10 . 93 Official Journal of the European Communities No L 245/41 ANNEX to the Commission Regulation of 30 September 1993 fixing the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) (ECU/ tonne) Product code Amount of refund (') 2309 10 11 110 2,28 2309 10 13 110 2,28 2309 10 31 110 2,28 2309 10 33 110 2,28 2309 10 51 110 2,28 2309 10 53 110 2,28 2309 90 31 110 2,28 2309 90 33 110 2,28 2309 90 41 110 2,28 2309 90 43 110 2,28 2309 90 51 110 2,28 2309 90 53 110 2,28 2309 10 11 190 2,47 2309 10 13 190 2,47 2309 10 31 190 2,47 2309 10 33 190 2,47 2309 10 51 190 2,47 2309 10 53 190 2,47 2309 90 31 190 2,47 2309 90 33 190 2,47 2309 90 41 190 2,47 2309 90 43 190 2,47 2309 90 51 190 2,47 2309 90 53 190 2,47 2309 10 11 210 4,56 2309 10 13 210 4,56 2309 10 31 210 4,56 2309 10 33 210 4,56 2309 10 51 210 4,56 2309 10 53 210 4,56 2309 90 31 210 4,56 2309 90 33 210 4,56 2309 90 41 210 4,56 2309 90 43 210 4,56 2309 90 51 210 4,56 2309 90 53 210 4,56 2309 10 11 290 4,93 2309 10 13 290 4,93 2309 10 31 290 4,93 2309 10 33 290 4,93 2309 10 51 290 4,93 2309 10 53 290 4,93 2309 90 31 290 4,93 2309 90 33 290 4,93 2309 90 41 290 4,93 2309 90 43 290 4,93 2309 90 51 290 4,93 Product code Amount of refund (') 2309 90 53 290 4,93 2309 10 11 310 9,12 2309 10 13 310 9,12 2309 10 31 310 9,12 2309 10 33 310 9,12 2309 10 51 310 9,12 2309 10 53 310 9,12 2309 90 31 310 9,12 2309 90 33 310 9,12 2309 90 41 310 9,12 2309 90 43 310 9,12 2309 90 51 310 9,12 2309 90 53 310 9,12 2309 1011 390 9,86 2309 10 13 390 9,86 2309 10 31 390 9,86 2309 10 33 390 9,86 2309 10 51 390 9,86 2309 10 53 390 9,86 2309 90 31 390 9,86 2309 90 33 390 9,86 2309 90 41 390 9,86 2309 90 43 390 9,86 2309 90 51 390 9,86 2309 90 53 390 9,86 2309 10 31 410 13,69 2309 10 33 410 13,69 2309 10 51 410 13,69 2309 10 53 410 13,69 2309 90 41 410 13,69 2309 90 43 410 13,69 2309 90 51 410 13,69 2309 90 53 410 13,69 2309 10 31 490 14,79 2309 10 33 490 14,79 2309 10 51 490 14,79 2309 10 53 490 14,79 2309 90 41 490 14,79 2309 90 43 490 14,79 2309 90 51 490 14,79 2309 90 53 490 14,79 2309 10 31 510 18,25 2309 10 33 510 18,25 2309 10 51 510 18,25 2309 10 53 510 18,25 2309 90 41 510 18,25 2309 90 43 510 18,25 No L 245/42 Official Journal of the European Communities 1 . 10. 93 (ECU/tonne) (ECU/tonne) Product code Amount of refund (') 2309 90 51 510 18,25 2309 90 53 510 18,25 2309 10 31 590 19,72 2309 10 33 590 19,72 2309 10 51 590 19,72 2309 10 53 590 19,72 2309 90 41 590 19,72 2309 90 43 590 19,72 2309 90 51 590 19,72 2309 90 53 590 19,72 2309 10 31 610 22,81 2309 10 33 610 22,81 2309 10 51 610 22,81 2309 10 53 610 22,81 2309 90 41 610 22,81 2309 90 43 610 22,81 2309 90 51 610 22,81 2309 90 53 610 22,81 2309 10 31 690 24,66 2309 10 33 690 24,66 2309 10 51 690 24,66 , Product code Amount of refund (') 2309 10 53 690 24,66 2309 90 41 690 24,66 2309 90 43 690 24,66 2309 90 51 690 24,66 2309 90 53 690 24,66 2309 10 51 710 27,37 2309 10 53 710 27,37 2309 90 51 710 27,37 2309 90 53 710 27,37 2309 10 51 790 29,59 2309 10 53 790 29,59 2309 90 51 790 29,59 2309 90 53 790 29,59 2309 10 51 810 31,93 2309 10 53 810 31,93 2309 90 51 810 31,93 2309 90 53 810 31,93 2309 10 51 890 34,52 2309 10 53 890 34,52 2309 90 51 890 34,52 2309 90 53 890 34,52 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ). There are no refunds for products falling within CN codes 2309 10 11 , 2309 10 13, 2309 10 31 , 2309 10 33, 2309 10 51 , 2309 10 53, 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 and 2309 90 53 not included in the above table.